Supplement 1

USWGO
QANON // DRAIN THE SWAMP

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
UNITED STATES DISTRICT COURT CASE NO. 1:17-CV-1036
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “ADDENDUM TO DECLARATION OF BRIAN DAVID

HILL AND NEW EVIDENCE IN SUPPORT OF PENDING MOTION UNDER
DOCUMENT # 206 REQUESTING SANCTIONS”

Case 1:13-cr-00435-TDS Document 266-1 Filed 11/04/20 Page 1iof8s
VIRGINIA: IN THE CIRCUIT COURT OF THE CITY OF MARTINSVILLE

)
Commonwealth of Virginia, )
)

Plaintiff, ) Civil Action No. CR19000009-00
)
Vv. )
)

Brian David Hill, } NOTICE OF FRAUD UPON THE
) COURT

Defendant, )

NOTICE OF FRAUD UPON THE COURT

COMES NOW civil Writ of Habeas Corpus Petitioner Brian David Hill (“Brian”,
“Hill”, “Petitioner”) respectfully files this NOTICE OF FRAUD UPON THE
COURT.

The Defendant attaches the evidence of what he is filing with the U.S. District
Court concerning the incident on September 21, 2018, in relevance to this exact

case.

ATTACHES: “DECLARATION OF BRIAN DAVID HILL AND NEW
EVIDENCE IN SUPPORT OF PENDING MOTION UNDER DOCUMENT #
206 REQUESTING SANCTIONS” — 24 PAGES

WHEREFORE, the undersigned Defendant files further evidence showing FRAUD
UPON THE COURT as follows:

1. That the original charge on September 21, 2018, and the trial on December
21, 2018, prosecutor Glen Andrew Hall, Esq., prosecuted the element of
guilt that Brian David Hill was medically cleared as if Hill had a clean bill of
health when evidence of medical neglect and lies show otherwise. They

1

Case 1:13-cr-00435-TDS Document 266-1 Filed 11/04/20 Page 2 of8
knowingly discharged a patient when showing symptoms of tachycardia on
record for about approximately a full hour and never checked his blood
sugar not knowing what his diabetic blood glucose was as there is no
evidence in the Sovah Hospital Medical record on September 21, 2018, that
Brian’s blood sugar was ever checked before Brian David Hill was arrested.
This is evidence of MEDICAL NEGLECT, INCOMPETENCE, MAYBE
EVEN CORRUPTION, who knows;

. That Martinsville Police Department failed and refused to open up an
envelope full of evidence of carbon monoxide gas poisoning and threatening
greeting card and turned it over to the Commonwealth Attorney Glen
Andrew Hall, Esq., on August 7, 2019 who also refused to open up the
envelope and investigate its contents, turned it over to court appointed
lawyer Matthew Clark who never informed Brian David Hill that he had
taken possession of the envelope that was signed for by Martinsville Police
Chief G. E. Cassady on August 7, 2019;

. That it is Brian David Hill’s right as a citizen of Martinsville to report
evidence of a crime or report evidence to an investigator pursuant to a crime
investigation, that by refusing to open the envelope when they didn’t exactly
knew what was in it is dereliction of duty and failure to fulfill the duties of
the Office of Martinsville Police Department to investigate the evidence, and
any and all evidence mailed to them, phone called to them, or even emailed
to them;

. That Martinsville Police Department and Commonwealth Attorney Glen
Andrew Hall prosecuted a case where the elements of guilt, elements of the
charge were proven wrong beyond a reasonable doubt. Elements such as
Brian David Hill being medically cleared when there was evidence of
tachycardia on September 21, 2018, medical record. Two times did it show

2

Case 1:13-cr-00435-TDS Document 266-1 Filed 11/04/20 Page 3of8
results for that similar to Brian’s fall and blood pouring out of a part of his
head on November 19, 2017. Brian also exhibited tachycardia with sinus
tachycardia. On September 21, 2018, Brian reportedly fell into a creek from
a steep slope which again exhibits a fall risk. In the creek was where Brian
was arrested. Brian showed signs of tachycardia but the Hospital staff did
nothing about it. The Hospital staff did not reportedly check his diabetic
blood glucose. Brian should not have been medically cleared as it is quite
clear that Sovah Hospital of Martinsville, Virginia, had clearly demonstrated
incompetence, medical neglect, and did not investigate the known issues of
tachycardia and Brian’s diabetic glucose prior to discharging him to
Police/Jail. They probably knew that Jails have the worst medical care and
Jails across the United States have poor medical care. The Hospital refused
to complete the laboratory tests which would have proven the levels of
Carbon Monoxide Poisoning and likely the Commonwealth Attorney would
never had charged him if that evidence had surfaced but instead, they are
allowing evidence to be destroyed that clearly would have been in Brian
Hill’s favor. Usually when the prosecutor of a case lets evidence be
repeatedly destroyed, that is spoliation of evidence and is usually a sign of
frauds upon the court as it shows that the case was weak from the very
beginning. Glen Andrew Hall, Esq. allowed evidence to be destroyed and
Matthew Clark allowed evidence to be destroyed, and Scott Albrecht
allowed evidence to be destroyed. Then Matthew Clark tells Brian and his
family in 2019 that it doesn’t matter, that they don’t have to do laboratory
tests. That is a bunch of garbage and they know it. It is the lawyer’s job to
prevent spoliation of any and all evidence favorable to the defense, they
failed in that regard, A lot of evidence was destroyed and Glen Andrew Hall
and Matthew Clark and Lauren McGarry and Scott Albrecht all let it happen

3

Case 1:13-cr-00435-TDS Document 266-1 Filed 11/04/20 Page 4 of8
on their watch. They allowed the police body-camera footage to
conveniently be destroyed, they allowed the blood vial or vials to be
destroyed of blood that was drawn on September 21, 2018, that would have
proven the levels of Carbon Monoxide poisoning after Brian was
apprehended by Martinsville Police Department. They allowed any
important to be destroyed, it is all a fraud upon the court.

Case law in support of this NOTICE:

Where falsification occurs in the midst of ongoing judicial proceedings, and
is specifically directed at affecting those proceedings, it often is termed “fraud on
the court.” A court, as an exercise of this inherent authority, may sanction fraud on
the court through dismissal (if the falsifier is the plaintiff) or default (if the falsifier
is the defendant).

Some examples are: Breezevale Ltd. v. Dickinson, 879 A.2d 957, 964 (D.C.
2005) (affirming sanction of dismissal where top executives of plaintiff company
engaged in scheme to forge documents and subsequently denied the forgery in
pleadings and sworn testimony); Synanon Found., Inc. v. Bernstein, 503 A.2d
1254, 1263 (D.C. 1986) (affirming sanction of dismissal where plaintiff, inter alia,
destroyed audiotapes and made false statements to the court “that no responsive
documents could be found” in order “to deceive the court, and to improperly
influence the court in its decision on the defendants’ motions to compel, with the

ultimate aim of preventing the judicial process from operating in an impartial
fashion”); Cox v. Burke, 706 So. 2d 43 (Fla. Dist. Ct. App. 1998) (affirming

sanction of dismissal where plaintiff gave false answers to interrogatories and
deceptive deposition testimony); Pope v. Fed. Express Corp., 974 F.2d 982, 984
(8th Cir. 1992) (affirming sanction of dismissal for plaintiff ’s forgery of, and
reliance on, a single document); Aoude v. Mobil Oil Corp., 892 F.2d 1115 (1st Cir.

4

Case 1:13-cr-00435-TDS Document 266-1 Filed 11/04/20 Page5of8
1989) (affirming dismissal where plaintiff concocted a single document); Tramel v.
Bass, 672 So. 2d 78, 82 (Fla. Dist. Ct. App. 1996) (affirming default judgment
against defendant who excised damaging six-second portion of videotape before
producing it during discovery). See 501 U.S. at 56-57; see also Synanon Found.,
Inc. v. Bernstein, 517 A.2d 28, 43 (D.C. 1986) (once a party embarks on a “pattern
of fraud,” and “[rJegardless of the relevance of these [fraudulent] materials to the
substantive legal issue in the case,” this is enough to “completely taint [the party’s]
entire litigation strategy from the date on which the abuse actually began”).

It has always been understood—the inference, indeed, is one of the simplest
in human experience—that a party’s falsehood or other fraud in the preparation
and presentation of his cause, his fabrication or suppression of evidence by bribery
or spoliation, and all similar conduct is receivable against him as an indication of

his consciousness that his case is a weak or unfounded one; and from that

 

consciousness may be inferred the fact itself of the cause’s lack of truth and merit.
The inference thus does not necessarily apply to any specific fact in the cause, but
operates, indefinitely though strongly, against the whole mass of alleged facts

constituting his cause.

The arguments cited from Attorney report titled "Responding to Falsification of
Evidence" by Jonathan K. Tycko. Jonathan K. Tycko is a partner with Tycko
Zavareei & Spiva LLP in Washington, D.C. He can be reached at (202) 973-0900

or by email at jtycko@tzslaw.com.

 

Hill respectfully files this NOTICE with this honorable Court, this the 2nd day of
November, 2020.

Respectfully submitted,

 

Case 1:13-cr-00435-TDS Document 266-1 Filed 11/04/20 Page 6 of8
Signed
Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
2 Ar 2 C han 2 Martinsville, Virginia 24112

Phone #: (276) 790-3505

USW.G.O.

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again
JusticeForUSWGO.wordpress.com/Pardon
JusticeForUSWGO.wordpress.com

Amazon: The Frame Up of Journalist Brian D. Hill

"Ota D Hill
Ally of (anon Dai TP

 

 

This pleading had been transmitted by facsimile to the Office of the Hon. Ashby
Pritchett, Clerk's office at the Martinsville Circuit Court on November 2, 2020, at
the address of 55 West Church Street, Martinsville, Virginia 24112 and at Fax:
(276) 403-5232.

CERTIFICATE OF SERVICE

I hereby certify that on this the 2nd day of November, 2020, a true copy of the
foregoing NOTICE/Pleading was transmitted by facsimile to Glen Andrew Hall,
Esq., at the office of the Commonwealth Attorney of Martinsville, at 55 West
Church Street, Martinsville, Virginia 24112, counsel for Plaintiff of the
Commonwealth of Virginia, Fax: 276-403-5478.

brian ) Hil

Signed
= Signed
Brian D. Hill (Pro Se)
310 Forest Street, Apartment 1

 

Case 1:13-cr-00435-TDS Document 266-1 Filed 11/04/20 Page 7 of8
Martinsville, Virginia 24112
Phone #: (276) 790-3505

USW.G.O.

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again

JusticeForUS WGO.wordpress.com

Amazon: The Frame Up of Journalist Brian D. Hill

ATTACHMENT: “DECLARATION OF BRIAN DAVID HILL AND NEW
EVIDENCE IN SUPPORT OF PENDING MOTION UNDER DOCUMENT #
206 REQUESTING SANCTIONS” — 24 PAGES

Case 1:13-cr-00435-TDS Document 266-1 Filed 11/04/20 Page 8 of8
